 

 

 

 

 

 

Case 1:19-cr-00533-DAB Document 11 Filet DISDIASDPAYe 1 of 9.

DOCUMENT
ELECTRONICALLY FILED
DOC I:

UNITED STATES DISTRICT COURT vee

SOUTHERN DISTRICT OF NEW YORK DATE PILED: Jul 2.4 2019 |

ONE EIR DERE RES OS NSS x Le =

; INDICTMENT
UNITED STATES OF AMERICA

19 Cr,

      

. a
- " : ]

RICHARD DIVER,

Defendant.

COUNT ONE
(Investment Adviser Fraud)

The Grand Jury charges:
Background

1. At all times relevant to this Indictment,
Company-1 was an asset management company headquartered in New
York, New York in the borough of Manhattan. The company
marketed its investment planning and wealth management services
to individuals, family offices, endowments, and other
institutions, and managed its customers’ assets through
individual managed accounts. Company-1 was registered as an
investment adviser with the United States Securities and
Exchange Commission (the “SEC”). Assets of Company-1 clients
were generally held at one of two custodial entities, Custodian-
1 and Custodian-2.

2. At all times relevant to this Indictment,

tIndividual-1l was the Chairman, Chief Executive Officer, and

 
Case 1:19-cr-00533-DAB Document 11 Filed 07/24/19 Page 2 of 9.

Chief Investment Officer of Company-i. At all times relevant to
this Indictment, Individual-1 held approximately 91 percent of
the equity ownership interest in Company-l. .

3. At all times relevant to this Indictment, RICHARD
DIVER, the defendant, was the Chief Operating Officer and Senior
Vice President of Company-1. At all times relevant to this
Indictment, DIVER held approximately 9 percent of the equity
interest in Company-1.

4, At ali times relevant to this Indictment, the
responsibilities of RICHARD DIVER, the defendant, as Chief
Operating Officer included sole responsibility for Company-1’s
payroll functions. DIVER and Individual-1 were the two
signatories on the Company-1 bank account associated with
payroll, but DIVER was the only person who reviewed each of the
individual payroll payments. DIVER handled Company-1’s payroll
responsibilities through a third-party payroll vendor (the
“Payroll Vendor”).

5. At all times relevant to this Indictment, RICHARD
DIVER, the defendant, was also in charge of billing Company~1's
clients. DIVER and a member of Company-1’s staff, Employee-l,
were the only individuals who had direct access to Company—l’s

client billing system. Company-1 entered into written

 
Case 1:19-cr-00533-DAB Document 11 Filed 07/24/19 Page 3 of 9.

investment advisory agreements with each of its clients.
Pursuant to those agreements, Company-1 charged an annual
advisory fee, which generally consisted of a fixed percentage of
the value of a client’s assets under management, payable
quarterly. Each quarter, Employee-1 created a valuation of each
client's portfolio and then applied the fixed fee percentage to
each client’s account. Company-1 then charged the client that
amount for the next quarter, a three-month period. Typically,
Company-1’s clients authorized Company-1 to deduct its
investment advisory fees directly from the clients’ custodial
accounts at Custodian-1 and Custodian-2.

6. Between in or about 2011 and in or about December
2018, RICHARD DIVER, the defendant, misappropriated
approximately $4 million from Company-1 itself by fraudulently
paying himself approximately $600,000 per year in addition to
his authorized salary and bonus of approximately $350,000 per
year for the years 2011 to 2018. DIVER effected these payments
by instructing the Payroll Vendor to pay him an inflated and
unauthorized salary.

7. Between in or about 2017 and in or about December
2018, RICHARD DIVER, the defendant, also caused Company-1 to

overbill clients by approximately $700,000 in advisory fees in

 
Case 1:19-cr-00533-DAB Document11 Filed 07/24/19 Page 4of9.

order to personally enrich himself. To carry out this scheme,
DIVER asked Employee-1i to run bills for a list of clients
outside of the firm’s customary quarterly regular billing cycle.
In the ordinary, legitimate billing process, Employee~1l
calculated the appropriate fee for each client using a formula,
created a bill, and debited the invoiced account from the
clients’ custodial accounts at Custodian-1 and Custodian-2. The
clients were then sent bills reflecting the already-debited
transactions. When DIVER requested additional, off-cycle bills
as part of the scheme, Employee-1 likewise applied the formula,
generated bills, and debited the invoiced accounts. However,
DIVER then had Employee-1 give the bills generated through these
off-cycle billing runs to him personally, as opposed to having
them sent to clients. With limited exception, DIVER simply did
not send these bills to the affected clients.

8. Once RICHARD DIVER, the defendant, successfully
overbilled clients, he caused the debited funds to be routed to
his personal bank accounts.

9. Under the standard quarterly billing procedure in
place at Company-i in 2017 and 2018, when the billing system
generated a bill it became part of a quarterly report document

that Employee-1 sent to clients along with a cover letter signed
Case 1:19-cr-00533-DAB Document 11 Filed 07/24/19 Page 5 of 9

by Individual-1. Employee-i received the letters from
Individual-1, added the reports to them, and then mailed them to
clients. With the illicit off-cycle requests made by RICHARD
DIVER, the defendant, by contrast, there was no report or letter
matched to the bills and mailed to the client. During the
period in which the overbilling took place, the legitimate,
quarterly bills sent out by Company-1 were inaccurate, in that
they did not include the money that had been deducted as a
result of DIVER’s fraudulent off-cycle billing scheme.

Statutory Allegations

 

10. Between in or about 2017 and in or about December
2018, in the Southern District of New York and elsewhere,
RICHARD DIVER, the defendant, acting as an investment advisor
with respect to clients of a particular asset management
company, willfully and knowingly, used the mails and other means
and instrumentalities of interstate commerce, directiy and
indirectly, (a) to employ a device, scheme, and artifices to
defraud clients and prospective clients; and (b) to engage ina
transaction, practice, and course of business which operated as
a fraud and deceit upon clients and prospective clients, to wit,
DIVER misappropriated clients’ funds for his own personal use

and took steps to hide this misappropriation by sending clients,
Case 1:19-cr-00533-DAB Document 11 Filed 07/24/19 Page 6 of 9.

including by maii and e-mail, false information with respect to
their assets under management.

(Title 15, United States Code, Sections 80b-6, 80b-17;
and Title 18, United States Code, Section 2.)

Count Two
(Wire Fraud)

The Grant Jury further charges:

11. The allegations contained in paragraphs 1 through
9 of this Indictment are repeated and realleged and if fully set
forth herein.

12. Between in or about 2011 and in or about December
2018, in the Southern District of New York and elsewhere,
RICHARD DIVER, the defendant, willfully and knowingly, having
devised and intending to devise a scheme and artifice to
defraud, and for obtaining money and property by means of false
and fraudulent pretenses, representations, and promises,
transmitted and caused to be transmitted by means of wire,
radio, and television communication in interstate and foreign
commerce writings, signs, signals, pictures, and sounds for the
purpose of executing such scheme and artifice, to wit, DIVER,
through the use of interstate wires, misappropriated millions of
doliars from the asset management company at which he was
employed and hundreds of thousands of dollars from its clients.

(Title 18, United States Code, Sections 1343 and 2.)

6

 
Case 1:19-cr-00533-DAB Document 11 Filed 07/24/19 Page 7 of 9

FORFEITURE ALLEGATION

 

13. As a result of committing the offense charged in
Count Two of this Indictment, RICHARD DIVER, the defendant,
shall forfeit to the United States, pursuant to Title 18, United
States Code, Section 981{a}{1){C) and Title 28, United States
Code, Section 2461, all property, real and personal, that
constitutes or is derived from proceeds traceable to the
commission of said offense, including but not limited to a sum
of money in United States currency representing the amount of
proceeds traceable to the commission of said offense.

Substitute Assets Provision

 

14. If any of the above-described forfeitable
property, as a result of any act or omission by the defendant:

a. cannot be located upon the exercise of due
diligence;

b. has been transferred or sold to, or deposited with,

a third party;

Cc. has been placed beyond the jurisdiction of the
court;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be divided without difficulty;

7

 

 
Case 1:19-cr-00533-DAB Document 11 Filed 07/24/19 Page 8 of9.

it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p), and Title 28, United States
Code, Section 2461, to seek forfeiture of any other property of
the defendant up to the value of the forfeitable property
described above.

(Title 18, United States Code, Section 981 (a) (1) (C);

Title 21, United States Code, Section 853(p);
Title 28, United States Code, Section 2461.)

wer \ Teds hes 6 (oem

GRAND #URY FOREPERSON Meads BERMAN
United States Attorney

 
Case 1:19-cr-00533-DAB Document 11 Filed 07/24/19 Page 9 of 9

Form No. USA-338-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

- Vv. -

RICHARD DIVER,

Defendant.

 

INDICTMENT
19 Cr.
(Title 15, United States Code, Sections 80b-

6, 80b-17; Title 18, United States Code,
Sections 1343 and 2.)

GROFFREY S. BERMAN
Foreperson United States Attorney.

 
